Citation Nr: 1402651	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  07-31 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include colitis.
 
2.  Entitlement to service connection for a skin disorder, to include a fungal infection of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Togus, Maine Regional Office (RO) of the Department of Veterans Affairs (VA).  The claims were certified for appeal by the Pittsburgh, Pennsylvania RO.  The Board remanded these matters in May 2009, August 2011, and October 2013 for additional development.  
 
In March 2009, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board Hearing at the RO in Pittsburgh, Pennsylvania.  A transcript of that hearing is of record.

The issue of entitlement to service connection for a skin disorder, to include a fungal infection of the feet, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a current gastrointestinal disorder.


CONCLUSION OF LAW

A gastrointestinal disorder, to include colitis, was not incurred or aggravated during active military service, and a peptic ulcer may not be presumed to have been incurred during service.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Here, the Veteran was sent notice letters in November 2006 and October 2009 that fully addressed all VCAA notice elements for service connection claims and were issued prior to the initial RO decision in this matter.  38 C.F.R. § 3.159(b)(1).  Accordingly, no further development is required with respect to the duty to notify.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished concerning the claim for service connection for a gastrointestinal disorder.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The results of a September 2011 VA gastrointestinal examination, and a November 2013 addendum opinion, are of record.  The Board acknowledges that the Veteran has identified some private medical treatment for which treatment records are not available, despite VA efforts to obtain them.  The representative acknowledged in an August 2010 letter that the identified records were unavailable because the doctors in question "are now retired or no longer in practice and their records are not available."  

The Veteran's statements in support of the claim are of record, including testimony provided at a March 2009 Travel Board hearing before the undersigned.  The Board hearing focused on the elements necessary to substantiate his service connection claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013), and that the Board can adjudicate the claim based on the current record.  For the above reasons, no further assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  38 C.F.R. § 3.159(c).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Initially, the Veteran was treated for amebic colitis while on active duty, although his January 1970 separation examination noted no current diagnosis of colitis.  Nevertheless, with evidence of an in-service disease, the evidence must show link between that in-service disease and a current disability.  See Holton, 557 F.3d at 1366.

Concerning a current disability, the treatment record indicates occasional treatment related to diarrhea.  In April 2001, the appellant was seen at a private hospital for emergency treatment and treated for diarrhea and dehydration.  In March 2006, the appellant, wanting to "get into the system" was seen by VA with a history of cramping and diarrhea (but notably denied symptoms of nausea, vomiting, constipation, and diarrhea at that time).  In February 2007 he reported continued diarrhea.  According to an April 2008 counseling note, the Veteran reported that his colitis had acted up over the previous weekend.  In May 2008, he reported intermittent diarrhea accompanied by abdominal cramping and significant volume loss.

Despite that treatment, no medical provider has diagnosed the Veteran with any gastrointestinal disability.  The September 2011 VA examiner noted the Veteran's gastrointestinal complaints, including that he experienced diarrhea every six weeks, lasting three or four days, accompanied by abdominal cramping.  The examiner noted no current indication of any ulcerative colitis, and that the in-service diagnosis was amebic dysentery colitis.  The examiner "diagnosed" the Veteran with "amebic dysentery colitis, resolved" (emphasis added).  Despite the reports of periodic loose stools, the examiner determined that the April 2001 hospitalization was most likely viral, and that the Veteran's current gastrointestinal symptoms were "most likely the biology of this Veteran," including dietary changes.  

Following that examination, the Board sought an addendum opinion to specifically address whether there a current gastrointestinal disability was present.  In November 2013, the examiner explained that the Veteran did not have a current disability.  The examiner explained that the in-service episodes of colitis were either amebic or bacillary, both of which were acute conditions, and that the Veteran was never diagnosed with ulcerative colitis or any other chronic condition.  The examiner found no indication of a current bowel condition, and opined that there was no evidence of a current gastrointestinal disorder.  

[While the November 2013 addendum did not address whether any gastrointestinal disorder may have been etiologically related to herbicide exposure; such an omission is not prejudicial, however, as the examiner found that no current gastrointestinal disorder existed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).]  

As such, the medical evidence preponderates against finding a current diagnosis of a gastrointestinal disorder.  The Board recognizes the Veteran's contentions, expressed most clearly in his March 2009 Travel Board testimony, that he has colitis.  At that hearing, he asserted that he was first treated for colitis post-service in 1975, which is when he had his appendix taken out.  He stated that in 2000 he sought treatment after a bout of diarrhea and throwing up; his physician stated that he had colitis, but made no indication as to whether his colitis was related to service.  Additionally, he claimed that while he was not receiving other treatment for his gastrointestinal condition, he continued to have problems with diarrhea, and took over-the-counter Imodium on a daily basis.  He said he did not know what would happen if he skipped a day of taking Imodium.  

The Veteran is competent to identify ongoing gastrointestinal symptomatology.  Layno, 6 Vet. App. at 470.  For his statements to be probative, however, they must also be credible.  Barr, 21 Vet. App. at 308.  The Board finds the Veteran's assertions concerning his continued gastrointestinal symptoms and over-the-counter treatment to completely lack credibility.  Contrary to his claims made in conjunction with this appeal of ongoing symptomatology since service and necessary constant treatment, the Veteran regularly denied such symptoms (see treatment notes dated in March 2006, March 2007, January 2009, January 2010, April 2010, December 2010, and July 2011), and denied taking over-the-counter medications not obtained from VA (see VA medication records dated in September 2008, January 2009, April 2009, June 2009, July 2009, August 2009, February 2010, May 2010, and June 2010).  Such regular denials of symptomatology and over-the-counter treatment (such as Imodium) to treatment providers make his assertions to the contrary, made in conjunction with an appeal for monetary benefits, incredible.  Caluza, 7 Vet. App. at 511-12.

Even were the Board to find the Veteran's statements credible, the fact that he is competent to identify his gastrointestinal symptomatology does not make him competent to diagnose any current disability.  See Kahana, 24 Vet. App. at 433.

The preponderance of the evidence demonstrates that the Veteran does not have a current gastrointestinal disorder, and has not had such a disorder at any time during the present appeal.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55-57.  Service connection is not warranted.




ORDER

Entitlement to service connection for a gastrointestinal disorder, to include colitis, is denied.


REMAND

The examiner who conducted the September 2011 examination of the Veteran's skin disorder, in a November 2013 addendum, opined that onychomycosis was related to an in-service diagnosis of athlete's foot, relying on her review of the evidence in which she determined that the "[service treatment records] indicate the Veteran was treated for 'athletes foot' while on active duty."  

Unfortunately, there is no record of treatment for athlete's foot in the Veteran's service treatment record.  As such, her etiology opinion relies on an inaccurate factual premise.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a medical opinion that is not factually accurate is not probative). 

Additionally, the examiner did not provide an opinion addressing as directed whether any current skin disorder was related to exposure to herbicides while on active duty in Vietnam.  See Stegall, 11 Vet. App. at 271.  Another addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Provide the September 2011 examiner access to the Veteran's claims folder, Virtual VA file and VBMS file.  The examiner must review the September 2011 report, the November 2013 addendum, the VBMS claims file, any relevant documents on Virtual VA, and the directives of this Remand.  The ensuing addendum must indicate that such a review occurred. 

In reviewing the November 2013 addendum, the examiner should note that, contrary to her statement that the service treatment records reflect treatment of athlete's foot in service, there is no such indication in the record.  

The examiner must then address the following question, with a fully supported rationale based on her training, knowledge, and experience:
 
Is it at least as likely as not, i.e., is there a 50/50 chance, that any diagnosed skin disorder, to include onychomycosis and tinea pedis, (i) began during service, (ii) is due to an event or injury during service (including exposure to herbicides), and/or (iii) is otherwise etiologically related to his active duty service?
 
The examiner must provide a full rationale in support of any opinion offered.  If she is unable to answer the questions presented without resort to speculation, she must indicate why a response would be speculative.  

The examiner should note that the mere fact that the current skin disorder does not warrant presumptive service connection (see 38 C.F.R. § 3.309(e) (2013)) is not a valid basis for an opinion that the disorder is unrelated to herbicide exposure.  
 
If the September 2011 examiner is unavailable, then the requested opinion must be obtained from a similarly qualified medical professional.  No examination is required unless deemed necessary by a medical professional for purposes of addressing the issue presented.

2.  After the development requested has been completed, the RO should review the addendum to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented consideration of Virtual VA.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

3.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


